Exhibit 10.6

 
2010 Executive Bonus Plan


Executive Officers of Charter and certain other managerial and professional
employees of Charter and its subsidiaries are eligible to participate in
Charter's 2010 Executive Bonus Plan. Bonuses for eligible employees for 2010
will be determined based on the extent to which Charter's (or, if applicable, an
employee's particular operating group or key market area’s) performance during
2010 meets or exceeds budgeted goals with respect to four performance measures.
These measures, and the percentage of an employee's bonus allocated to each
measure, are Revenue (20%), Adjusted EBITDA for Corporate employees or Operating
Cash Flow for Operating Group and Key Market Area employees (30%), Adjusted
EBITDA less Capital Expenditures (30%) and Customer Excellence Index Plus
(“CEI+”) (20%).  CEI+ will be measured against quantifiable statistics
determined by the Board of Directors or Compensation and Benefits Committee and
include: 1) Call Center Operations Metrics; 2) Technical Operations Metrics; and
3) Network Operations Metrics.


With respect to each performance measure listed above, the eligible employee
would receive 100% of the portion of his or her target bonus allocated to that
performance measure if Charter's (or such employee's operating group's or key
market area’s) performance reaches the budgeted goal for that measure. Also, for
each performance measure, the employee would receive 10% of the allocated
percentage if the performance equals 90% of the budgeted goal, and could receive
as much as 150% of the allocated percentage if the performance exceeds the
applicable budgeted goal by 5%. Each employee's target bonus is determined based
on market data and position within the company. Target bonuses for executive
officers range from 65% to 165% of base salary, subject to applicable employment
agreements.  The Target award is the assigned percentage of a participant's base
salary earnings while in a bonus eligible position throughout 2010.  “Earnings”
under this plan will include wages (less any bonus/incentive payment), vacation
pay, sick pay, floating holiday and holiday pay, and salary continuation under
Charter’s disability plans.  Payments of the bonus amount will be made, if
earned, annually.
